Petition for Writ of Mandamus Denied and Memorandum Opinion filed
October 20, 2005








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed October 20, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01039-CV
____________
 
IN RE PAUL MINIX, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On October 7, 2005, relator filed a petition
for writ of mandamus in this court.  See
Tex. Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  Relator complains that the trial court is not
complying with a mandate issued by this court on May 26, 2005.




Relator has not established that he is entitled to
relief.  First, Rule 52.3 requires all
factual statements in the petition be verified by an affidavit made on personal
knowledge by an affidavit competent to testify to the matters stated.  Tex.
R. App. P. 52.3.  Section 132.001
of the Civil Practices and Remedies Code allows an inmate to file an unsworn
declaration as described in chapter 132 in lieu of an affidavit.  Tex.
Civ. Prac. & Rem. Code Ann. ' 132.001(a) (Vernon 2005).  Relator has failed to include an affidavit or
unsworn declaration verifying all factual statements in the petition.
A second deficiency in the petition is the lack of a
record.  In Walker v. Packer, 827
S.W.2d 833, 837 (Tex. 1992), the supreme court held that a petition for writ of
mandamus must be supported by a sufficient record to demonstrate relator=s entitlement to relief.  Relator has not provided this court with a
sufficient record to establish that he has sought enforcement of the mandate in
the trial court.
Accordingly, we deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed October 20, 2005.
Panel consists of
Justices Hudson, Frost, and Seymore.